Citation Nr: 0218661	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  96-31 741A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a back 
disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder. 

3.  Entitlement to a total and permanent disability rating 
for pension purposes.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in San Juan, the Commonwealth of Puerto 
Rico, (hereinafter RO).  Following the August 1998 Board 
remand, the veteran perfected an appeal to the Board 
concerning the additional issue of entitlement to a total 
and permanent disability rating for pension purposes.  


REMAND

The August 1998 Board remand found that the issue of 
whether clear and unmistakable error (hereinafter CUE) was 
committed in that portion of the July 1988 rating decision 
that denied entitlement to service connection for a back 
disorder had been raised.  The Board also concluded that 
this CUE issue was "inextricably intertwined" with the 
issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
back disability.  The remand directed the RO to  
adjudicate this CUE claim, and review of the post-remand 
record reveals that an October 2001 rating decision denied 
this claim.  Following this decision, the veteran 
submitted a statement in November 2001 that represents a 
notice of disagreement with the October 2001 rating 
decision.  However, a statement of the case addressing the 
CUE issue was not accomplished.  

The U.S. Court of Appeals for Veterans Claims held in 
Manlincon v. West, 12 Vet. App. 238 (1999) that when a 
notice of disagreement is filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  As such, this remand will direct the RO 
to issue a statement of the case addressing the issue of 
whether CUE was committed in the denial of entitlement to 
service connection for a back disability by the July 1988 
rating decision.  Because the resolution of this issue may 
affect the adjudication of the issue of whether new and 
material evidence has been submitted to reopen the claim 
for service connection for a back disability, adjudication 
of this issue must be deferred at this time.  See Harris v 
Derwinski, 1 Vet. App. 80 (1991).  

Review of the post-remand record also reveals pertinent 
evidence, in the form of records from recent VA outpatient 
treatment in 2001 and 2002 for back pain and psychiatric 
complaints, that has not been addressed in a supplemental 
statement of the case.  As this evidence was received at 
the RO before the August 2002 certification of appeal, 
this evidence must be reviewed in a supplemental statement 
of the case.  38 C.F.R. § 19.31(b)(1) (2002).  

The Board observes that recently published regulations 
permit the Board to obtain evidence and cure procedural 
defects without remanding.  However, they were not 
intended to preclude a remand under the circumstances 
described above.  See 67 Fed. Reg. 3,099-3.016 (Jan. 23, 
2002) (codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304); Chairman's Memorandum No. 01-02-01 para. 9(c)(5) 
(January 29, 2002).  In the interests of efficiency and 
judicial economy, the additional development required to 
adjudicate the issue of entitlement to a total and 
permanent disability rating for pension purposes will be 
addressed in this remand, rather than in a separate 
document prepared at the Board pursuant to 38 C.F.R. § 
19.9(a)(2).  

For the reasons stated above, this case is REMANDED for 
the following development: 

1.  The RO should, to the extent the 
claim is not granted in full, issue a 
statement of the case with respect to 
the issue of whether CUE was committed 
in that portion of the July 1988 rating 
decision that denied entitlement to 
service connection for a back 
disability.  In addition, the RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2002) with 
respect to this issue is fully complied 
with and satisfied.  The veteran and 
his representative are hereby notified 
that following the statement of the 
case concerning this issue, the veteran 
must perfect a timely substantive 
appeal if he desires appellate review 
of this issue by the Board. 

2.  The veteran should be scheduled for 
comprehensive VA examinations to 
specifically address any 
musculoskeletal, gastrointestinal, 
cardiovascular, upper respiratory, 
psychiatric or other disabilities that 
may be present.  All indicated tests 
should be performed and all clinical 
findings should be reported in detail.  
Any disabilities attributed to the 
abuse of alcohol should be specifically 
identified.  The claims file should be 
made available to each examiner for 
review prior to the examination.  The 
examiners should also generally address 
the extent of functional and industrial 
impairment from the veteran's 
identified disabilities. See Gary v. 
Brown, 7 Vet. App. 229 (1994).

3.  Following completion of the 
development requested above, the RO 
should issue another rating that 
assigns disability ratings to all of 
the veteran's disabilities not 
resulting from alcohol abuse based on a 
review of the entire record, including 
any material added to the claims folder 
since the last formal adjudication by 
the RO.  Any change in the evaluations 
assigned for the veteran's disabilities 
found to be warranted by the evidence 
should be reflected in the decision, 
and if the veteran is found to have any 
ratable disability not previously 
evaluated, the rating decision should 
be prepared to ensure that each of his 
chronic disabilities has been assigned 
a rating.  Roberts v. Derwinski, 2 Vet. 
App. 387 (l992).

4.  The adjudicative action should also 
include discussion of the application 
of the "average person" test set forth 
in 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15, and the 
"unemployability" standard of the 
provisions of 38 C.F.R. § 4.17.  Under 
the latter criteria, it may be shown 
that the veteran is unemployable as a 
result of a lifetime disability.  When 
the percentage requirements of 38 
C.F.R. § 4.16 are met, and the 
disabilities are of a permanent nature, 
a rating of permanent and total 
disability will be assigned if the 
veteran is found to be unable to secure 
and follow substantially gainful 
employment by reason of such 
disability.

5.  As appropriate, the RO should apply 
38 C.F.R. § 3.321(b)(2), which provides 
for a permanent and total disability 
evaluation for pension purposes where a 
basically eligible veteran fails to 
meet the disability percentage 
requirements, but is found to be 
unemployable by reason of disability or 
disabilities, age, occupational 
background, and other related factors.

6.  The RO is requested to review the 
additional evidence of record submitted 
since the supplemental statement of the 
case and, to the extent the issues 
remained denied and consistent with the 
adjudication of the CUE issue discussed 
above, prepare a supplemental statement 
of the case addressing the issues of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a back disorder, 
entitlement to service connection for 
an acquired psychiatric disorder, and 
entitlement to a total and permanent 
disability rating for pension purposes.  
The supplemental statement of the case 
should specifically reference the 
reports from VA outpatient treatment 
rendered in 2001 and 2002 reflecting 
treatment for psychiatric and back 
complaints discussed above.  

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified

The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


